DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the scope of the claimed invention is indefinite because it is unclear whether the claim is intended to be drawn to the measuring system alone (per the preamble, “for measuring the roughness in the direction of travel of an implement”), or the measuring system in combination with an implement (per the body, “sensor attached to the implement”).  For the purpose of prosecution on the merits, the examiner has considered the claim to be drawn to the combination of the measuring system and an implement.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US Patent Application Publication No. 2011/0153168 A1).
Peterson et al. ‘168, as best illustrated in Fig. 2, shows a system (200/300) for measuring the roughness in the direction of travel of an implement of the ground surface over which the implement passes, the system comprising:
regarding claim 14,
at least one ground sensor (240, 244) attached to the implement (230) said at least one ground sensor providing measurement of the distance to the ground (para. 0022);
a controller (310) connected to said at least one ground sensor, said controller controlling at least one adjustment of the implement (para. 0028);

the controller calculating at least one statistical parameter from said instantaneous output of said at least one ground sensor, said at least one statistical parameter being calculated from variations in the distance to the ground in the direction of travel of the implement (paras. 0028, 0030, 0037);
regarding claim 15,
said at least one statistical parameter further comprises one of the variance and the average variance in the distance to the ground in the direction of travel of the implement;
regarding claim 19,
wherein said controller controls said at least one adjustment of the implement based on said at least one statistical parameter;
 regarding claim 20,
said controller being connected to a position locating system (308), said controller correlating said at least one statistical parameter to a location; and
regarding claim 21,
said location correlated to at least one statistical parameter being used in a subsequent operation (i.e., height adjustment of element 230 in anticipation of terrain change).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 23 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US Patent Application Publication No. 2011/0153168 A1). 
Regarding claims 22, 23 and 27-29, the limitations recited therein are inherent to assembly and use of the system disclosed by Peterson with the exception of at least one ground-engaging component.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peterson such that it would have further included at least one ground-engaging component, such as a tire/wheel or tool, since the examiner takes Official Notice of the use of ground-engaging components on implements for supporting and being supported by the same.  In this instance, the motivation would have been to include means for supporting the implement above and/or working the ground surface.
 
Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
17 April 2021